—Judgment, Supreme Court, Bronx County (Robert Sackett, J.), entered on or about February 8, 1993, which dismissed petitioner’s writ of habeas corpus, unanimously affirmed, without costs.
Petitioner’s contention that he was not afforded a timely final parole revocation hearing upon proper notice is without merit (see, Executive Law § 259-i [3] [f] [iii]). Adjournment of the final hearing did not require a new 14-day notice to petitioner since the adjourned date did not fall outside the required 90-day period from the probable cause determination (here, the waiver of the preliminary hearing) (see, Executive Law § 259-i [3] [f] [i]; People ex rel. Mack v Warden, 160 AD2d 592, lv denied 76 NY2d 705). Contrary to petitioner’s assertion, there is no requirement that petitioner be declared delinquent before the "scheduling” of the final revocation hearing (see, Executive Law § 259-i [3] [d] [i]). Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.